Title: Henry Dearborn to Thomas Jefferson, 23 June 1809
From: Dearborn, Henry
To: Jefferson, Thomas


          Dear Sir,  Boston June 23d 1809
           In your letter of the 16th you were good enough to mention my Son,—I was inform’d by Mr Smith my former principle Clerk that an attempt would probably be made by Pickering to injure the character of my Son as an agent for fortifications, and Mr Smith observed that he had mentioned the subject to you & that a postponement was thought advisable of his nomination as an officer in the Army, I was highly pleased with the measure, I have since prevailed on my Son to give up all ideas of going into the Army at present, and I have the satisfaction of assuring you that on a full investigation of the circumstances of the transactions on which Pickering proposed founding his complaint, I found my Son had conducted himself with strict honesty and integrity.
          Please to accept Sir my gratefull acknowledgements of the many favors receivd and my most sincere prayers that the evening of your life may be tranquil & happy. H. Dearborn
        